Citation Nr: 0736948	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  96-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
due to an undiagnosed illness.

2.  Entitlement to service connection for loss of energy due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 through July 
1978 and from November 1990 to June 1991, with additional 
reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a stomach 
disorder as well as for loss of energy.  He claims that these 
disabilities are either directly related to service or due to 
an undiagnosed illness following his service in the Southwest 
Asia theater of operations during the Persian Gulf War.

This matter was previously remanded in November 2000, July 
2003, and February 2006.  The latter two remands required the 
RO to obtain service medical records for the veteran's period 
of reserve service.  Under 38 C.F.R. § 3.159(c)(2) (2007), VA 
must make as many attempts as possible to obtain records in 
the custody of the Federal government, such as reserve 
service medical records.  

Pursuant to those requests, several attempts have been made 
to obtain service medical records.  In February 2006, the RO 
sent a letter to "Commander 834th AG CO, 5601 San Amaro 
Drive, Coral Gables, FL 33146."  This letter was returned as 
having the wrong address.  In April 2006, the RO then 
contacted the "State Arsenal: Military Records, P.O. Box 
1008, St. Augustine, FL 32084-1008."  This request was met 
with a negative response indicating that there are no records 
of the veteran "being a current or prior member of the 
Florida Army National Guard" and to "note that only the 
records we have archived at this headquarters are those of 
Florida Guardsmen."  This 2006 correspondence is in addition 
to failed attempts to obtain records from the National 
Personnel Records Center.  

Unfortunately, VA's duty to assist has not been met in this 
case, as the RO failed to request the veteran's records from 
the U.S. Army Reserves, rather than the National Guard for 
which the veteran did not serve.  The veteran's service 
personnel records folder contains a June 1997 letter 
documenting the July 1997 effective date of his discharge 
from the United States Army Reserve.  The letter is from the 
Department of the Army, Headquarters, 81st Regional Support 
Command, 255 West Oxmoor Road, Birmingham, Alabama, and 
refers to the veteran's discharge from 834th AG, 2D PLT, 
Miami, Florida 33167-2698.  However, there has been no 
attempt to obtain the veteran's service records from his last 
known unit.  

Under these circumstance, another remand is required to 
obtain all of the veteran's service medical records.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

Next, the Board also notes that the veteran should be issued 
another notice letter which complies with a recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court placed two additional duties upon the VA, in that 
it must now provide proper notice of the evidence required to 
establish the degrees of disability and the effective date of 
an award.  The notice provided to the veteran in this case 
does not conform with the Court's decision in Dingess.  As 
such, this matter must be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ensure that VA has met its duty to 
assist the veteran in obtaining all 
service medical records for his reserve 
service.  VA must first verify all periods 
of service, including dates of reserve 
service following the veteran's July 1978 
discharge from active duty and through his 
documented July 1997 discharge from the 
United States Army Reserve.  All periods 
of reserve service must be verified and 
denoted, as appropriate, as active duty, 
active duty for training, or inactive duty 
for training.  Once all periods of reserve 
service are verified, VA must obtain the 
service medical records for each period of 
service, including but not limited to, 
obtaining all records from the United 
States Army Reserve.

3.  Readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



